Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The office action is a response to application filed on 1/22/2020. Wherein claims 1-13 are pending and ready for examination.
	
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague et al (20160275461 A1).
With respect to independent claims:
Regarding claim(s) 1, Sprague et al teach an apparatus, suitable for a runtime environment for a blockchain, for operating a cryptographically protected virtual machine, (Sprague, [0010], installing and running apps is meant to be very simple. However, there is a class of apps that can benefit greatly from strong assurance of their origin and opaque separation from the execution of other apps. This may be, for example, a Trusted Execution Environment or TEE. [0061], the TEE may be implemented as a virtual machine.) 
having:  device for providing at least one first link of a blockchain, which link comprises at least one transaction data record that describes at least one first operating state of the virtual machine (Sprague, claim "1, preparation for delivering an electronic transaction in the block chain. [0021] ... Once ensconced in the block chain, the device record (operating state of the virtual machine) can be extended and modified with attributes such as the PCR quotes.) and has at least one instruction to form a second link in the blockchain, (Sprague, [0075], to sign a transaction the integrity server expects a recent measurement from the device, every time a measurement matches, the device registration record can be updated.) wherein the at least one transaction data record of the second link describes a second operating state of the virtual machine, (Sprague, [0074], a Device Measurement Record which includes ... Platform Configuration Registers ( PCR's) OS Version, GPS Location ... The resulting data set becomes the gold reference or Reference Value for future integrity checks. [0075] ... device registration record can be updated (second operating state).)
 which second operating state has changed in comparison with the first operating state, (Sprague, [0075], Every time a measurement matches, the device registration record can be updated with a success count. The integrity server may be given policy rules that will accept a measurement which doesn't match if the problem is not deemed severe in light of other matching measurements or attributes.)
device for providing a checking function that checks a transaction to be performed that is defined by the at least one transaction data record for whether the second operating state of the virtual machine is admissible and (Sprague, [0074] ... The resulting data set becomes the gold reference or Reference Value for future integrity checks.)
device for performing the transaction on the basis of the checked admissibility. (Sprague, [0075] ... If the measurements match the transaction is signed".)

Claim(s) 6 and 11-13 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2, Sprague et al teach the apparatus as claimed in claim 1, wherein the checking function is integrated in the first link in the blockchain. (Sprague, [0102], a system for may be provided for accumulating a value attached to transactions in a block chain communication network associated with a bitcoin account, the system comprising a block chain communication network; an electronic transaction in the block chain network; a bitcoin account; a transaction record associated with the bitcoin account; a transaction interrogation process implemented as a part of executing the electronic transaction in a block chain network. The implementation may further comprise a checking of the transaction record for the existence of a previous transaction associated with the account;)
Regarding claim(s) 3, Sprague et al teach the apparatus as claimed in claim 1, wherein the checking function is represented by what is known as a smart contract. (Sprague, [0099], a service may be provided whereby a bitcoin transaction accumulates to a new license right. This would be done by integrating a smart contract with attribute information in the transaction record that would identify the chain of transactions that accumulate to a right.)
Claim(s) 7 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 8 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al (20160275461 A1) in view of Grefen et al (US 20170163733 A1).
Regarding claim(s) 4, the prior art fails to teach the apparatus as claimed in claim 1, wherein the change of operating state relates to machine-internal states. 
However, Grefenet al al teach wherein the change of operating state relates to machine-internal states. (Grefen, [0071])
Therefore, it would have been obvious to a person of ordinary skill to use wherein the change of operating state relates to machine-internal states as taught by Grefenet al al. The motivation/suggestion would have been because there is a need to implementing security and creating reliable audit traces for most devices, but in particular industrial and IoT installations in insecure locations. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Regarding claim(s) 5, Sprague-Grefen et al teach the apparatus as claimed in claim 1, wherein the change of operating state relates to at least one of states of sensors, actuators and control devices, for devices or installations, that are arranged outside the machine. (Grefen, [0071])
Claim(s) 9 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 10 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449